Citation Nr: 0840015	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral hearing loss disability has been clinically shown 
to be manifested by no worse than Level I hearing in the 
right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in May 2007, October 2007, and May 2008.  The 
letters informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The May 2007 and October 2007 
letters also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.   

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran was advised of VA's duties to notify and assist 
in the development of his bilateral hearing loss claim.  
While he did not receive complete notice prior to the initial 
rating decision, a letter to the veteran, dated in May 2008, 
provided essential notice under Vazquez-Flores prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2008 supplemental statement of 
the case (SSOC) readjudicated the matter after content 
complying notice was provided.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding 
that a timing defect can be cured by notice followed by 
readjudication of the claim by the AOJ).  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The veteran was 
afforded a VA audiological examination in June 2007 to assess 
the current level of his bilateral hearing loss disability.  

The Board notes that the claims file was not available for 
review by the VA examiner in June 2007.  The report of the 
June 2007 VA audiological examination reflects that the 
claims file was not requested by the RO.  The June 2007 VA 
examiner did note that the veteran was currently service-
connected for hearing loss and tinnitus and that the records 
in Computerized Patient Record System (CPRS) reveal that he 
had his last examination in May 2005, which showed mild to 
severe high frequency hearing loss in both ears.  The Board 
also notes that the veteran's reported medical history 
considered by the VA examiner was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status was made in view of the veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Thus, the Board finds that the VA audiological 
examination conducted in June 2007 was adequate for rating 
purposes.

The Board notes that the veteran, through his representative, 
also contends that the method of testing utilized at his VA 
audiological examinations is inadequate/incomplete or too 
subjective for rating purposes.  See Notice of Disagreement, 
received in September 2007; Substantive Appeal, received in 
November 2007.  He is basically contending that VA's policy 
of testing hearing in a sound-proof room does not adequately 
reflect his "actual hearing" under the ordinary conditions 
of life, including employment.  In essence, he claims that 
another VA examination is warranted because June 2007 VA 
examination was not complete and/or adequate regarding his 
bilateral hearing loss claim.  In this regard, the Board 
notes that the Court has held that unless there is expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results, or 
medical evidence demonstrates that an alternative testing 
method exists and is in use by the general medical community, 
it will not second-guess VA's policy concerning audiological 
examinations.  Martinak v. Nicholson, 21 Vet. App. 447, 453-
54 (2007).  The veteran has submitted no such medical 
evidence in support of his claim.  In addition, the Board 
notes that the June 2007 VA audiologist recorded the 
veteran's subjective complaints regarding his hearing and 
expressed opinions as to the severity of the veteran's 
bilateral hearing loss disability.  The veteran and his 
representative have not made specific complaints regarding 
the impact of the veteran's hearing loss on his employment.  
Therefore, the Board concludes that the veteran's June 2007 
VA audiological examination was adequate for rating purposes, 
as it included a pure tone audiometry test and a Maryland CNC 
speech discrimination test, in accordance with 38 C.F.R. § 
4.85, and included an opinion by the audiologist as to the 
severity of the veteran's bilateral hearing loss.  
Additionally, the Board also notes that nothing suggests that 
the June 2007 VA examiner was not competent to perform the 
required examination and testing.  The examination report 
reflects that the June 2007 VA examiner is the chief of the 
audiology and speech pathology department.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Rating hearing loss 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

In a statement received in March 2007, the veteran asserts 
that an increased evaluation is warranted for his service-
connected bilateral hearing loss disability.  As the 
veteran's claim was received by VA in March 2007, the rating 
period on appeal is from March 2006, one year prior to the 
date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

The pertinent competent clinical evidence of record consists 
of a report of VA audiological examination conducted in June 
2007.  


The June 2007 VA examination report revealed the relevant 
pure tone thresholds, in decibels, were as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
15
20
55
75
LEFT
15
30
40
65

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
41.25 decibels.  His puretone threshold average for the left 
ear was recorded as 37.5 decibels.  His speech recognition 
ability was 96 percent for the right ear and 94 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having normal hearing acuity through 
2,000 Hz in the right ear with a moderately-severe to severe 
sensorineural hearing loss in the higher frequencies and 
normal hearing acuity through 1,000 Hz in the left ear with 
mild to severe sensorineural hearing loss in the higher 
frequencies.   

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating in excess of the 
currently assigned noncompensable evaluation at this time.  
The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, as set forth above, but these provisions do 
not apply here.

Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 41.25 decibels, and no 
less than 96 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level I impairment.  Considering that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 37.5 decibels, and no less than 94 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to also be that 
of Level I impairment.  

Either ear may be considered the poorer for Table VII because 
the veteran's hearing loss disability was manifested by Level 
I hearing, bilaterally.  Applying these results to Table VII, 
the veteran's bilateral sensorineural hearing loss disability 
evaluation is shown to be noncompensable.  

The Board acknowledges the veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, has not remained constant 
since his last examination, and that he is entitled to a 
compensable rating for such hearing loss.  See e.g., 
Substantive Appeal, received in November 2007.  The Board 
also acknowledges that the veteran reported that he has the 
greatest difficulty with conversation at the June 2007 VA 
examination.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss reflects 
his disability picture and a higher rating is not 
appropriate.  Further, the Board finds that the clinical 
evidence does not show distinct time periods exhibiting 
symptoms warranting staged evaluations.  Hart, 21 Vet. 
App. at 509-10.  Indeed, the VA examiner noted that the test 
results obtained at the June 2007 VA examination indicate 
that the veteran's hearing had remained essentially stable 
since his last evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the Board finds that 
the currently assigned noncompensable schedular evaluation in 
this case is appropriate.  A compensable rating is provided 
for certain manifestations of the service-connected hearing 
loss, but the clinical evidence of record reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.   Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


